Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 8, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  159085 & (26)                                                                                          David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  LAVETA ANDERSON and CHARLES J.                                                                       Stephen J. Markman
  TAUNT,                                                                                                    Brian K. Zahra
           Plaintiffs-Appellees,                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  v                                                                SC: 159085                         Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   COA: 344540
                                                                   Oakland CC: 2016-153143-NH
  JENNY SHIH, D.O., INOCENCIO CUESTA,
  M.D., MALINI VENKATRAM, M.D., SUCHITA
  BHEEMREDDY, M.D., UNIVERSITY
  PHYSICIAN GROUP, VHS PHYSICIANS OF
  MICHIGAN, HARPER-HUTZEL HOSPITAL,
  LEGACY HHH, VHS HARPER-HUTZEL, INC.,
  VHS OF MICHIGAN, INC., LEGACY DMC,
  TENET HEALTHCARE CORPORATION,
  BOTSFORD GENERAL HOSPITAL, and
  THE WELLNESS PLAN,
             Defendants,
  and
  KARTHIK YADAGIRI, P.T., RUPA PATEL, P.T.,
  THERAMATRIX, INC., d/b/a THERAMATRIX
  PHYSICAL REHABILITATION, THERAMATRIX
  PHYSICAL REHABILITATION, THERAMATRIX
  PHYSICAL THERAPY NETWORK, L.L.C., and
  THERAMATRIX PHYSICAL THERAPY PLAN,
  INC.,
             Defendants-Appellants.
  ___________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the December 26, 2018 order of the Court of Appeals
  is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration as on leave granted. Trial
  court proceedings are stayed pending the completion of this appeal. On motion of a party
  or on its own motion, the Court of Appeals may modify, set aside, or place conditions on
  the stay if it appears that the appeal is not being vigorously prosecuted or if other
  appropriate grounds appear.



                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 8, 2019
         a0305
                                                                              Clerk